Citation Nr: 9906224	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  93-28 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for residuals of a total 
left hip replacement.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active military service from February 1976 to 
April 1988.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1992 rating decision of the RO.  

This matter was remanded by the Board for evidentiary 
development in April 1996.  



REMAND

The Board has received a March 1999 request by the veteran 
for another hearing before a Member of the Board to be 
conducted by videoconference.  A hearing before a Member of 
the Board is the veteran's right.  38 U.S.C.A. § 7107(d) 
(West 1991 & Supp. 1998).  

It is within the Chairman of the Board's discretion to permit 
a hearing by videoconference in lieu of a hearing in person. 
38 U.S.C.A. § 7107(e)(2) (West 1991 & Supp. 1998).  
Accordingly, this case is REMANDED for the following action:

1.	The RO should take appropriate 
steps to schedule the veteran for a 
hearing by videoconference before a 
Member of the Board, in accordance 
with the provisions of 38 C.F.R. 
§ 20.704 (1998).  

2.	Thereafter, the case is to be 
returned to the Board, if in order, 
following appropriate appellate 
procedure.  All indicated development 
in this regard should be undertaken.  
The veteran is free to submit 
additional evidence and argument 
while his case is in remand status.  

No action is required on the veteran's part until further 
notice from the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 3 -


